ORDER
PER CURIAM:
John Rucker appeals the judgment of the trial court denying his Rule 29.15 motion for post-conviction relief. Rucker sought to vacate his conviction for three counts of forcible rape, section 566.030, two counts of forcible sodomy, section 566.060, and two counts of felonious restraint, section 565.120, and sentence of thirty-seven years imprisonment. He claims that he received ineffective assistance of counsel when his counsel failed to call an additional witness and failed to file a motion to sever the charges regarding the two victims. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).